Citation Nr: 1215859	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-38 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to inservice exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1971, from March 1972 to February 1974, and from November 1974 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) and Board remand.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and there is no competent evidence establishing that he was exposed to any herbicide agents, to include Agent Orange, during active duty service.

2.  There is no medical evidence of record that relates the Veteran's currently diagnosed diabetes mellitus, type II, to military service or to any incident therein.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claim, a letter dated in July 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, unit command chronologies, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although the Veteran was not provided with a VA examination, none was required in this case.  As discussed in greater detail below, the evidence of record does not reflect inservice incurrence of diabetes mellitus, type II, inservice exposure to herbicide agents, or any evidence suggesting a link between the Veteran's diabetes mellitus, type II, and his active duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The evidence also reflects that VA properly developed the Veteran's claim in compliance with the procedures set forth in VA's Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o).  Specifically, in December 2009 and April 2011, the Compensation and Pension (C&P) Service indicated via e-mail that review of Department of Defense (DoD) documentation was negative for any evidence that Agent Orange was used at any location in Cuba.  Thereafter, a November 2011 response from the U.S. Army and Joint Services Records Research Center (JSRRC) similarly found that Agent Orange was not used on Guantanamo Bay, Cuba during the time period from January 1970 to December 1971.  Accordingly, VA has properly developed the Veteran's claim pursuant to its evidentiary development procedures.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that his current diabetes mellitus, type II, was caused by inservice exposure to herbicide agents.  In a December 2007 substantive appeal, the Veteran reported that he witnessed the spraying of Agent Orange around the U.S. Naval Base in Guantanamo Bay, Cuba, on a routine basis and that it was used on the mine fields to keep the fields clear.  He noted that the base also employed flame thrower tanks to burn off vegetation of the minefields.  During a May 2009 hearing before the Board, the Veteran testified that he believed that he was exposed to Agent Orange while stationed at the Marine Barracks on the base in Guantanamo Bay, Cuba.  He reported that herbicides were used to defoliate the mine fields along the fence line of the base.  He indicated that he was doing guard duty on the fence line when helicopters came over and sprayed the mine fields.  He stated that he recalled two flyovers on two separate occasions.  In a July 2009 statement, the Veteran reported that he was stationed at Guantanamo Bay from April 1970 to January 1971, and that there were two instances where helicopters flew over the base spraying an unknown substance and that later he saw flame tanks burning off dead foliage.  In a January 2010 statement the Veteran reported that he was at the Guantanamo Bay base from June 1970 to January 1971.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006). 

In addition to the service connection regulations discussed above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F. 3d 1168, 1187-94 (Fed. Cir. 2008). 

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (type 2).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The evidence of record does not show that the Veteran had service in Vietnam, and the Veteran does not contend that he had service in Vietnam.  Instead, the Veteran argues that he was exposed to herbicide agents, including Agent Orange, while serving at the U.S. Naval Base in Guantanamo Bay, Cuba.  The Veteran's service personnel records show that he served in Guantanamo Bay, Cuba, from June 1970 to January 1971.  Accordingly, the evidence of record reveals that the Veteran did not serve in Vietnam.  He is not therefore presumed under 38 U.S.C.A. § 1116(f) to have been exposed to herbicide agents, to include Agent Orange.

In addition, the evidence of record does not show that the Veteran was exposed to an herbicide agent, to include Agent Orange, during active duty service at Guantanamo Bay, Cuba.  The Veteran states that he witnessed the spraying of herbicide agents around the base at Guantanamo Bay, and that on two occasions, he observed flyovers of helicopters which sprayed an unknown substance which he believes to have been herbicides.  In this regard, the Board emphasizes that not all herbicides are covered by the VA provisions regarding exposure to herbicide agents.  The herbicides covered by those provisions are: 2,4-D; 2,4,5-T and its contaminant, TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  Simple exposure to any herbicide does not qualify for presumptive service-connection; the herbicide must be one of those involving the chemicals listed above.  

The DoD has issued a report on the use of herbicides outside of Vietnam.  This report includes usage of all herbicides which include the above chemicals, not just Agent Orange, and can be found on the VA website at http://www.publichealth.va.gov/docs/agentorange/dod_herbicides_outside_vietnam.pdf.  This report is negative for any indication that herbicides were used at Guantanamo Bay, Cuba.  Moreover, in December 2009 and April 2011 e-mails, the C&P Service reported that review of DoD documentation did not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location in Cuba, to include Guantanamo Bay.  In addition, review of the unit command chronologies for the Veteran's unit from July 1970 through June 1971 is negative for any indication that herbicide agents were used at the base in Guantanamo Bay, Cuba.  Further, in a November 2011 response, the JSRRC reported that the Veteran's report of exposure to herbicide agents at Guantanamo Bay, Cuba could not be verified.  The JSRRC indicated that a 1970 command history for the U.S. Naval Base in Guantanamo Bay, Cuba, was reviewed, as well as the DoD listing of tactical herbicide spray areas and test sites outside the Republic of Vietnam.  The JSRRC noted that a 1971 command history for the Naval Base in Guantanamo Bay, Cuba was not maintained.  Last, in a November 2011 statement, the Navy and Marine Corps Public Health Center stated that it did not maintain records regarding herbicide use at the U.S. Naval Base in Guantanamo Bay, Cuba, during the time period of June 1970 to January 1971.  As such, the evidence of record does not show that the Veteran was exposed to a qualifying herbicide agent during active military service, and presumptive service connection based on exposure to herbicide agents is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The evidence of record does not show, or even suggest, that the Veteran's diabetes mellitus, type II, is directly related to military service.  There is a current diagnosis of diabetes mellitus, type II.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, diabetes mellitus, type II, was not diagnosed within one year of service discharge.  Accordingly, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


The Veteran's service treatment records are negative for any diagnoses or treatment of diabetes mellitus, type II.  In that regard, examinations dated in April 1969, July 1971, January 1974, February 1974, October 1974, June 1976, October 1979, and October 1981 all reflect that the Veteran's endocrine system was normal and that no sugar or albumin was found on urinalysis.  Moreover, in February 1974, October 1974, June 1976, and October 1979 reports of medical history, the Veteran denied a history of sugar or albumin in his urine.  Also, August 1975 and May 1981 health questionnaires indicate that there was no diabetes.  Thus, there is no evidence of inservice incurrence of diabetes mellitus, type II.  

In addition, there is no evidence reflecting a nexus between the Veteran's diabetes mellitus, type II, and his active duty service.  The medical evidence of record shows that diabetes mellitus, type II, was first diagnosed in March 2006, over 24 years after the Veteran's separation from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In addition, there is no medical evidence of record of any kind that mentions a nexus between the Veteran's currently diagnosed diabetes mellitus, type II, and military service.  Similarly, the Veteran does not allege that his diabetes mellitus, type II, is directly related to active duty service.  He acknowledged during his May 2009 hearing before the Board that he did not believe that his diabetes mellitus was directly related to service, but that he thought that it was a result of exposure to herbicides.  As previously discussed, the evidence does not show inservice exposure to herbicide agents.  As there is no evidence of inservice incurrence of diabetes mellitus, type II, or evidence showing that the Veteran was exposed to herbicide agents during service, and because there is no evidence establishing a link between the Veteran's current diabetes mellitus, type II, and his active duty service, service connection for diabetes mellitus, type II, is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the evidence of record does not show that the Veteran ever served within Vietnam as defined by VA for the purposes of determining presumptive exposure to a qualifying herbicide agent or that he was otherwise exposed to a qualifying herbicide agent during active duty service, and there is no medical evidence of record that relates the Veteran's currently diagnosed diabetes mellitus, type II, to military service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


